Case 1:18-cv-01391-RGA Document 551 Filed 09/15/21 Page 1 of 1 PageID #: 32936




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


INGEVITY CORPORATION, et al.,                :
                                             :
                      Plaintiffs,            :
                                             :
               v.                            :      Civil Action No. 18-1391-RGA
                                             :
BASF CORPORATION,                            :
                                             :
                      Defendant.             :


                                      TRIAL VERDICT
       The jury having deliberated on BASF’s counterclaims, and having reached a verdict,

judgment is entered for BASF and against Ingevity on Counterclaims Count I (exclusive dealing)

and Count II (tying) in the amount of $28,285,714, and on Count III (tortious interference with

prospective business relations) in the amount of $16,483,475. These sums are not cumulative,

meaning that the total amount of the verdict is $28,285,714.

       IT IS SO ORDERED this 15th day of September 2021.


                                                     /s/ Richard G. Andrews
                                                    _________________________
                                                    United States District Judge
